Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 15 and 18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Kang et al (US Patent No. 10912214 B2 and Kang hereinafter)
Regarding Claim 1, Kang discloses an electronic device (figs. 1-12 and see annotated figs below) comprising: a housing structure including a first housing (201), a second housing (202), and a hinge housing (220); a hinge structure (225) at least partially disposed in the hinge housing and configured to connect at least part of the first housing and at least part of the second housing to allow the first housing and the second housing to be folded or unfolded (fig.1B), with a folding axis therebetween; a display (251) extending from the first housing to the second housing across the hinge housing; and a protective structure (230) disposed at an edge of the hinge housing configured to face a direction of the folding axis; wherein the protective structure includes a fixed part (236b, fig.9) disposed in the hinge housing, guide parts (238) disposed in the first housing and the second housing, respectively, and moving parts (270) including cover 

    PNG
    media_image1.png
    789
    707
    media_image1.png
    Greyscale

wherein the moving parts are configured to be movable relative to the guide parts and the fixed part such that a gap between a surface of the display and the cover portions is changed (shows in figs. 10A-B).


    PNG
    media_image2.png
    779
    794
    media_image2.png
    Greyscale

Regarding Claim 2, Kang discloses the electronic device (figs. 1-12 and see annotated figs) of claim 1, wherein the display includes a first area and a second area formed to be flat and a folding area formed between the first area and the second area and formed to be flat or curved, wherein the electronic device includes a flat state in which the folding area is substantially flat and a folded state in which the folding area is substantially curved (shows in fig.10A) , and wherein the cover portions of the moving parts are 

Regarding Claim 3, Kang discloses (figs. 1-12 and see annotated figs) the electronic device of claim 2, wherein the moving parts are configured to be movable so as to be spaced apart from the folding axis by a first distance (D1) in the flat state and by a second distance (D2) longer than the first distance in the folded state.


    PNG
    media_image3.png
    771
    864
    media_image3.png
    Greyscale

Regarding Claim 4, Kang discloses (figs. 1-12 and see annotated figs) the  electronic device of claim 1, wherein further comprising: decorative members formed to cover at least parts of the periphery of the display, wherein the moving parts are configured to be 

    PNG
    media_image4.png
    530
    643
    media_image4.png
    Greyscale

Regarding Claim 5, Kang discloses (figs. 1-12 and see annotated figs)  the electronic device of claim 4, wherein receiving spaces (display border receiving space) are defined between the decorative members and the surface of the display, and wherein the cover portions are configured to be movable such that at least parts thereof are received in the receiving spaces (fig.1B).
Regarding Claim 6, Kang discloses the electronic device electronic device of claim 2, wherein the moving parts are configured such that the cover portions move toward the surface of the display and move away from the folding axis when the electronic device 

    PNG
    media_image5.png
    693
    815
    media_image5.png
    Greyscale

Regarding Claim 15, Kang discloses (figs. 1-12 and see annotated figs) the electronic device of claim 1, wherein further comprising: wherein the moving parts include connecting portions (231a-232b) extending from the cover portions, wherein the connecting portions include guide protrusions (recess part of 231b-232b) protruding in a direction parallel to the folding axis, and wherein the guide parts include guide grooves  (239) in which the guide protrusions are received.
Regarding Claim 18, Kang discloses (figs. 1-12 and see annotated figs) an electronic device comprising: a housing structure including a first housing (201), a second housing (202), and a hinge housing (220); a hinge structure (225) at least partially disposed in the hinge housing and configured to connect the first housing and the second housing to allow the first housing and the second housing to be folded or unfolded, with a folding axis therebetween a display extending from the first housing to the second housing 

    PNG
    media_image6.png
    789
    707
    media_image6.png
    Greyscale
 across the hinge housing, the display (251) including a first area formed to be flat and disposed in at least part of the first housing, a second area formed to be flat and disposed in at least part of the second housing, and a folding area formed to be flat or curved and disposed in at least part of the hinge housing;
a protective structure(230) located at an edge of the hinge housing configured to face a direction of the folding axis, wherein the protective structure including moving parts 

    PNG
    media_image7.png
    695
    610
    media_image7.png
    Greyscale

(236b) at least partially disposed in the hinge housing and configured to support movements of the moving parts, and guide parts (238) disposed in the first housing and the second housing, respectively, and configured to guide the movements of the moving parts, wherein the electronic device includes a flat state in which the folding area is flat and a folded state in which the folding area is curved, and wherein the moving parts are .  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al  in view of Cheng et al (US Patent No. 11194366 B2 and Cheng hereinafter)
Regarding Claim 17, Kang discloses the electronic device of claim 1.  Kang does not explicitly disclose wherein the guide parts include elastic members configured to apply elastic forces to the moving parts, and wherein the elastic members are formed to be stretched when the first housing and the second housing are unfolded and to be compressed when the first housing and the second housing are folded.  However, Cheng teaches (figs. 1-8) wherein the guide parts (42) include elastic members (43) configured to apply elastic forces to the moving parts (41), and wherein the elastic members  are formed to be stretched when the first housing (100) and the second housing (200)are unfolded and to be compressed when the first housing and the second housing are folded.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the guide parts include elastic members of Cheng to device of Kang in order to pass through a critical state by moving towards its extreme position in the direction of compressing the spring when the torsion bar changes from one inclined state to the other inclined state, which makes the hinge changes from manual to automatic. 


Allowable Subject Matter
Claims 7-14, 16 and 19-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art of record, individually or in combination does not teach or fairly suggest: “wherein the fixed part includes rails, wherein the moving parts include support portions protruding from the cover portions toward the fixed part, and at least parts of the support portions make contact with surfaces of the rails.”
Regarding claim 16, the prior art of record, individually or in combination does not teach or fairly suggest: wherein the guide grooves include first end portions relatively close to the folding axis and second end portions relatively far away from the folding axis, and wherein in the flat state, the guide protrusions are located in the first end portions, and in the fully-folded state, the guide protrusions are spaced apart from the second end portions at predetermined intervals.
Regarding claim 19, the prior art of record, individually or in combination does not teach or fairly suggest: “wherein the fixed part includes a first rail in which at least part of the first support portion is received and a second rail in which at least part of the second support portion is received, and wherein the moving part is formed such that in the flat state, the second support portion makes contact with the second rail and in the fully-folded state, the first  support portion makes contact with the first rail.”
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841